SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   December 3, 2021



In the Court of Appeals of Georgia
 A21A1626. BLOUNT et al. v. COLLEGE GLEN CONDOMINIUM
     ASSOCIATION, INC.

      MILLER, Presiding Judge.

      In this action involving unpaid condominium assessments, Sandra S. Blount

and Kendra Blount appeal from the trial court’s grant of partial summary judgment

to College Glen Condominium Association, Inc. The appellants claim that the trial

court erred because (1) College Glen failed to produce evidence that they have an

ownership interest in the condominium at issue; (2) College Glen failed to produce

evidence establishing the amounts due; and (3) College Glen failed to establish their

liability for attorney fees. Because the appellants are bound by their admissions in this

case, the trial court correctly granted summary judgment to College Glen.

      Summary judgment is proper when there is no genuine issue of material
      fact and the movant is entitled to judgment as a matter of law. OCGA §
      9-11-56 (c). A de novo standard of review applies to an appeal from a
      grant of summary judgment, and we view the evidence, and all
      reasonable conclusions and inferences drawn from it, in the light most
      favorable to the nonmovant.


(Citation omitted.) Adewumi v. Amelia Grove/Ashland Park Homeowners Assn., Inc.,

337 Ga. App. 275, 276 (787 SE2d 761) (2016).

      So viewed, the record shows that in February 2019, College Glen filed a

complaint for judicial foreclosure of lien, damages, and attorney fees against Erin

Blount and Larry E. Blount (deceased), alleging that there were unpaid assessments

and late fees in the amount of $14,179.16 for a condominium owned by the

defendants. College Glen later filed a motion to add Sandra Blount and Kendra

Blount as defendants on the basis that they are heirs-at-law of the decedent. The trial

court granted the motion, the appellants were added to the action, and the appellants

filed an answer to the complaint. College Glen then sent requests for admissions to

the appellants on December 31, 2019, which included the following:

      1. Admit you have failed to pay the association dues and assessments to
      Plaintiff as required.


      2. Admit that you are liable to Plaintiff for all amounts set forth in the
      Second Amended Complaint.

                                          2
      3. Admit that you are liable to Plaintiff for all attorney’s fees expended
      in the case by Plaintiff’s counsel to date.


      4. Admit that Plaintiff is entitled to foreclose its lien on the subject
      property, i.e., 284 Scandia Circle, Athens, GA 30605.


The requests further asked the appellants to admit that an attached statement showing

an outstanding balance of $15,845.40 in assessments and late fees was true and

correct; that they were heirs of the decedent and had not renounced their ownership

interest in the property; and that no homeowners association payments had been made

since June 2014. According to the certificates of service, College Glen sent the

requests to the appellants’ counsel by mail.

      On February 20, 2020, after neither of the appellants responded to the requests

for admissions, College Glen filed a motion for summary judgment. The appellants

responded to the motion, and the trial court held a hearing on the matter on January

11, 2021. At the hearing, the appellants’ counsel represented that he had never

received the requests for admissions or a “good faith discovery letter from the

plaintiff regarding [a] failure to respond to any discovery[.]” The appellants also

argued that, even with the admissions, there were still material facts that had not been

established. The trial court indicated that it would hold its ruling in abeyance for 45

                                           3
days, allowing the parties to determine whether they wished to mediate the matter. In

February 2021, the trial court granted partial summary judgment to College Glen,

recognizing that the appellants had not filed a formal motion to withdraw the

admissions and, as of the date of the order, had still failed to respond to the requests

for admissions. This appeal ensued.

      1. In two related arguments, the appellants claim that the trial court erred in

granting summary judgment to College Glen as to their liability for the assessments

because College Glen failed to establish that they have a personal interest in the

condominium and failed to produce evidence of the amounts due. These arguments

fail under established precedent.

      Under OCGA § 9-11-36 (a) (2), a “matter is admitted unless, within 30 days

after service of the request or within such shorter or longer time as the court may

allow, the party to whom the request is directed serves upon the party requesting the

admission a written answer or objection addressed to the matter. . . .” Where the

requests are served by mail, three days are added to the 30-day response period. Patel

v. Columbia Nat. Ins. Co., 315 Ga. App. 877, 879 (729 SE2d 35) (2012).

      It is well settled that a party’s failure to timely respond to requests for
      admission conclusively establishes as a matter of law each of the matters


                                           4
      addressed in the requests. This is true even if the requested admissions
      require opinions or conclusions of law, so long as the legal conclusions
      relate to the facts of the case. The language in OCGA § 9-11-36 (a) is
      clear, unambiguous, and unequivocal and means just what it says. One
      must comply strictly and literally with the terms of the statute upon the
      peril of having his response construed to be an admission. Thus, matters
      deemed admitted under this statute become solemn admissions in judicio
      and are conclusive as a matter of law on the matters stated and cannot
      be contradicted by other evidence unless the admissions are withdrawn
      or amended on formal motion.


(Citation and punctuation omitted.) Adewumi, supra, 337 Ga. App. at 277 (2). As the

trial court properly recognized, OCGA § 9-11-36 (b) permits a party to request the

withdrawal of an admission “when [1] the presentation of the merits of the action will

be subserved thereby and [2] the party who obtained the admission fails to satisfy the

court that withdrawal or amendment will prejudice him in maintaining his action or

defense on the merits.”

      In failing to timely respond to College Glen’s requests for admissions, the

appellants admitted the requests as a matter of law. Adewumi, supra, 337 Ga. App. at

277 (2). Further, although the appellants asserted that they did not receive the

requests, they did not move the trial court to allow the admissions to be withdrawn

or amended under OCGA § 9-11-36 (b). See, e.g., Patel, supra, 315 Ga. App. at 879

                                          5
(rejecting the appellant’s averment regarding the date that she received the requests

because she did not move to withdraw the admissions). Because the appellants “did

not avail [themselves] of any of the variety of responses available under OCGA § 9-

11-36 and chose not to seek the liberal remedies afforded to parties under the statute

to avoid the consequences of a failure to respond, the subject matter of [College

Glen’s] requests for admission stood admitted.” (Citation omitted.) Adewumi, supra,

337 Ga. App. at 278 (2). And “where a party fails to answer a request for admissions

within the requisite time and the admissions removed all issues of fact, the other party

is entitled to a grant of its motion for summary judgment.” (Citation and punctuation

omitted.) Id. Here, therefore, although the appellants contend that they have no

personal ownership of the condominium, they “admitted that [they] owed the

assessments to [College Glen] and [were] indebted to it in the amount alleged [],

removing any genuine issue of material fact from the case as to [their] indebtedness.”

Id. Therefore, the grant of summary judgment as to the unpaid assessments was

proper.

      2. Next, the appellants claim that College Glen failed to establish their liability

for attorney fees because it did not produce billing records or other information

showing the fees incurred and because there is insufficient evidence that the fees were

                                           6
reasonable. We conclude that the trial court properly granted summary judgment to

College Glen on the appellants’ liability for attorney fees.1

       The trial court correctly determined that the appellants are liable for attorney

fees “[p]ursuant to the unanswered [requests for admissions].” College Glen

requested that the appellants admit to being liable for “all attorney’s fees” expended

up until the filing of the requests. The appellants’ failure to respond conclusively

established their liability on the issue. See Jackson v. Nemdegelt, Inc., 302 Ga. App.

767, 770 (691 SE2d 653) (2010) (because the appellant failed to respond to the

requests for admissions, appellant was indebted to the appellee for reasonable

attorney fees, as set forth in the admitted requests); Natl. Bank of Ga. v. Merritt, 130

Ga. App. 85, 88 (2) (202 SE2d 193) (1973) (where request for admissions included


       1
         While the trial court found the appellants liable for all attorney fees, it did not
rule as to any amount or the reasonableness of the fees. Thus, we affirm on liability
alone and any arguments on the amount or reasonableness of attorney fees are beyond
the scope of our review. See Guzman v. Link, 354 Ga. App. 463, 465-466 (1) (841
SE2d 203) (2020) (a court may grant summary judgment on the issue of liability
alone, even where fact issues on damages remain); Earls v. Aneke, 350 Ga. App. 455,
460 (1) (829 SE2d 661) (2019) (“[W]hen this Court reviews a decision of a trial court
on a motion for summary judgment, it sits as a court for the correction of errors of
law[,]” and where the trial court does not rule on a specific question, the issue is
beyond our review) (punctuation omitted).



                                             7
an admission that the defendant owed $1,130.25 in attorney fees, and the defendant

failed to answer the request, the plaintiff was entitled to summary judgment on

attorney fees). Accordingly, the trial court properly granted summary judgment to

College Glen as to the appellants’ liability for attorney fees.

      Because the trial court correctly granted summary judgment to College Glen

as to the appellants’ liability for unpaid condominium assessments and attorney fees,

as set forth in the requests for admissions, we affirm.

      Judgment affirmed. Hodges and Pipkin, JJ., concur.




                                           8